142 U.S. 602 (1892)
PHELPS
v.
SIEGFRIED.
No. 655.
Supreme Court of United States.
Submitted January 7, 1892.
Decided January 11, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA.
*603 Mr. Assistant Attorney General Maury for plaintiff in error.
Mr. John S. Mosby for defendants in error.
*604 THE CHIEF JUSTICE:
The judgment is reversed and cause remanded, with a direction to sustain the demurrer and to dismiss the action, upon the authority of United States v. Mosby, 133 U.S. 273.
Reversed.